Exhibit 1 AMENDED AND RESTATED JOINT FILING AGREEMENT Pursuant to this Amended and Restated Joint Filing Agreement, the undersigned acknowledge and agree that the foregoing Schedule 13D, as amended, is filed on behalf of each of the undersigned and that all subsequent amendments to this Statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.This Amended and Restated Joint Filing Agreement replaces in its entirety the Joint Filing Agreement, dated April27, 2009, filed as Exhibit 1 to the Schedule 13D filed on April27, 2009 by the parties thereto. Dated:September 24, 2009 SCG HOTEL DLP, L.P. By: SCG/DLP Holdings, L.P., Its General Partner By: SCG/DLP Holdings, L.L.C., Its General Partner By: /s/ Robert Geimer Name: Robert Geimer Title: Senior Vice President SCG/DLP HOLDINGS, L.P. By: SCG/DLP Holdings L.L.C., Its General Partner By: /s/ Robert Geimer Name: Robert Geimer Title: Senior Vice President -2- SCG/DLP HOLDINGS, L.L.C. By: /s/ Robert Geimer Name: Robert Geimer Title: Senior Vice President SCG/DLP INVESTORS, L.P. By: Starwood Capital Group Global, L.L.C., Its General Partner By: /s/ Robert Geimer Name: Robert Geimer Title: Senior Vice President STARWOOD CAPITAL GROUP GLOBAL, L.L.C. By: /s/ Barry Sternlicht Name: Barry S. Sternlicht Title: Chief Executive Officer BARRY STERNLICHT /s/ Barry Sternlicht
